I remain convinced that the majority opinion is erroneous, as I attempted to point out in my dissent thereto. I would be the last to deny to the veteran every ligitimate benefit afforded by law, and I think that any reasonable doubt as to the definition of his rights should be resolved in his favor. But, as stated, I *Page 494 
feel that the transaction here involved does not come within the purview of the Soldiers' and Sailors' Civil Relief Act. Unfortunately the decision will affect all conditional vendors, including veterans who may be in the business of selling merchandise on the installment plan, and will result in confusion as to the rights and obligations under similar contracts. To avoid future confusion, I feel that such rights and obligations should be expressly defined by statute, such as the Uniform Conditional Sales Act. Certainly, all conditional vendors in business in this state, including those whose contracts have been completely transferred, must remain in doubt as to their liability, and under constant threat of damage actions.